Exhibit Inre CHARYS HOLDING COMPANY, INC CaseNo. 08-10289 (BLS) Debtor ReportingPeriod: June 1 through 30 BALANCE SHEET The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations. ASSETS BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE OR SCHEDULED CURRENT ASSETS Unrestricted Cash and Equivalents 6,450 3,880 Restricted Cash and Cash Equivalents (see continuation sheet) 5,391,593 5,391,593 Accounts Receivable (Net) 179,154,114 178,131,551 Notes Receivable Inventories Prepaid Expenses 11,326 38,363 Professional Retainers 589,301 589,301 Other Current Assets (attach schedule) 75,957 75,208 TOTAL CURRENT ASSETS 185,228,741 184,229,896 PROPERTY & EQUIPMENT Real Property and Improvements Machinery and Equipment Furniture, Fixtures and Office Equipment 116,718 116,718 Leasehold Improvements Vehicles Less: Accumulated Depreciation (48,513 ) (45,690 ) TOTAL PROPERTY & EQUIPMENT 68,205 71,028 OTHER ASSETS Amounts due from Insiders* 86,638 86,638 Other Assets (attach schedule) 48,400,982 47,309,329 TOTAL OTHER ASSETS 48,487,620 47,395,967 TOTAL ASSETS 233,784,566 231,696,891 LIABILITIES AND OWNER EQUITY BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition) Accounts Payable 142,880 328,419 Taxes Payable (refer to FORM MOR-4) Wages Payable Notes Payable Rent / Leases - Building/Equipment Secured Debt / Adequate Protection Payments 311,030 243,414 Professional Fees 3,805,509 2,874,609 Amounts Due to Insiders* 7,024 15,466 Other Post-petition Liabilities (attach schedule) 13,819 13,819 TOTAL POST-PETITION LIABILITIES 4,280,262 3,475,727 LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition) Secured Debt 4,356,568 4,356,568 Priority Debt 288,707,391 288,707,391 Unsecured Debt 79,432,861 79,440,169 TOTAL PRE-PETITION LIABILITIES 372,496,820 372,504,128 TOTAL LIABILITIES 376,777,082 375,979,855 OWNERS' EQUITY Capital Stock 58,953 58,953 Additional Paid-In Capital 345,724,500 345,724,500 Partners' Capital Account Owner's Equity Account Retained Earnings - Pre-Petition (494,870,829 ) (494,870,829 ) Retained Earnings - Post-petition 6,094,860 4,804,412 Adjustments to Owner Equity (attach schedule) Post-petition Contributions (attach schedule) NET OWNERS’ EQUITY (142,992,516 ) (144,282,964 ) TOTAL LIABILITIES AND OWNERS' EQUITY 233,784,566 231,696,891 *"Insider" is defined in 11 U.S.C. Section 101(31). Inre CHARYS HOLDING COMPANY, INC CaseNo. 08-10289 (BLS) Debtor ReportingPeriod: June 1 through 30 BALANCE SHEET - continuation section ASSETS BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE AT END OF PRIOR REPORTING MONTH BOOK VALUE ON PETITION DATE Other Current Assets Travel Advances 57,579 Deposits 18,378 Other Assets Investment in subsidiaries 48,400,982 LIABILITIES AND OWNER EQUITY BOOK VALUE AT END OF CURRENT REPORTING MONTH BOOK VALUE ON PETITION DATE Other Post-petition Liabilities Misc accrued expenses 13,819 Other Post-petition Liabilities Restricted Cash: Cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated into a separate account, such as an escrow account.
